DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed November 5, 2021 is acknowledged and has been entered.  Claims 5-7 have been canceled.   Claim 1 has been amended.  Claims 1-4 and 8-11 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	Claims 1-4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 8, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The claims are drawn to:
8.	A method of treating an atopic condition in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the composition according to claims 1.
9.	The method of claim 8, wherein the atopic condition is selected from allergic rhinitis, atopic dermatitis, eosinophilic esophagitis, chronic idiopathic urticaria, food allergy, or asthma. (see specification paragraph [0032], [0034])

11.	The method of claim 10, wherein the non-atopic condition is selected from inflammatory bowel disease, irritable bowel syndrome with constipation, irritable bowel syndrome with diarrhea, chronic urticaria, non-allergic chronic rhinitis, psoriasis, rheumatoid arthritis, or food intolerance. (see specification paragraph [0033], [0042])
	The specification does not enable the claimed invention of methods of treating atopic or non-atopic condition(s) in a subject, comprising administering a composition Vitamin D3 and a probiotic, Clostridium butyricum (concentrations 1B CFU or 10B CFU of probiotic) only.   The specification teaches subjects having atopic conditions that have been administered a composition comprising Vitamin D3 and probiotics, Lactobacillus or AOR3 (three different probiotics, for example: L. acidophilus, B. lactis, B. bifidum).
The state of the art teaches Glagau et al (DE 10206995-A1, 9/4/2003) that discloses a composition comprising a first amount of a Vitamin D compound and a second amount of a probiotic compound (para [0027], [0043]).   Vitamin D compound comprises a Vitamin D3 compound (para [0018], [0043]).   Glagau et al disclose a composition comprises 1B CFU of probiotic compound.  Glagau et al discloses the probiotic compound of Lactobacillus rhamnosus (see paragraph [0011], [0043]).    The state of the art is unpredicatable with regard to a composition comprising Vitamin D3 and a probiotic, Clostridium butyricum.    
Clymer et al (PGPB 2009/0060878, March 5, 2009) discloses [0010] a composition comprising: from about 450 IU to about 500,000 IU of 
[0030] Vitamin D is a unique nutrient in that its principal source is not the diet, but via synthesis in the skin upon exposure to UV light, typically sunlight in the summer months. In the skin, 7-dehydrocholesterol, derived from cholesterol, is converted by the action of UV light into Previtamin D.sub.3 (precalciferol), which then undergoes a thermal conversion to Vitamin D.sub.3 (cholecalciferol). Whether the cholecalciferol is synthesized in the skin or absorbed through the gut, it is transported to the liver where it is converted to 25-OH cholecalciferol (calcidiol) (25-hydroxycholecalciferol). This is the form that is ordinarily assayed in the blood. Calcidiol is eventually transported to the kidneys, where it is converted to 1,25-(OH).sub.2 cholecalciferol (calcitriol) the active form.  
[0050] Probiotics [0051] The composition of the present invention may further comprise a probiotic. When present, the composition comprises from about 10.sup.6 to 10.sup.12 cfu of a probiotic, and Bacillus, Bacteroides, Bifidobacterium, Enterococcus (e.g., Enterococcus faecium), Lactobacillus, and Leuconostoc, and combinations thereof. In another embodiment of the invention, the probiotic is selected from bacteria of the genera Bifidobacterium, Lactobacillus, and combinations thereof.   [0052] Non-limiting examples of lactic acid bacteria suitable for use herein include strains of Streptococcus lactis, Streptococcus cremoris, Streptococcus diacetylactis, Streptococcus thermophilus, Lactobacillus bulgaricus, Lactobacillus acidophilus (e.g. Lactobacillus acidophilus strain), Lactobacillus helveticus, Lactobacillus bifidus, Lactobacillus casei, Lactobacillus lactis, Lactobacillus plantarum, Lactobacillus rhamnosus, Lactobacillus delbruekii, Lactobacillus thermophilus, Lactobacillus fermentii, Lactobacillus salivarius, Lactobacillus reuteri, Bifidobacterium longum, Bifidobacterium infantis, Bifidobacterium bifidum, Bifidobacterium animalis, Bifidobacterium pseudolongum, and Pediococcus cerevisiae, or mixtures thereof, preferably Lactobacillus salivarius, Bifidobacterium infantis, or mixtures thereof.    The state of the art is unpredictable with regard to a composition comprising the specifically claimed compounds vitamin D3 and a probiotic, Clostridium butyricum.  
Liao et al (Scientific Reports. 6:20481;doi:10.1038/srep20481(2016). published: 09 February 2016) suggests a potential therapeutic remedy (C. butyricum) in the treatment of allergic diseases, asthmatic patient.  (see also Shi et al 2015 (already of record) that teaches potential therapeutic remedy (C. butyricum) in the treatment of non-atopic conditions (allergic inflammation in mouse intestine (inflammatory bowel disease) However, these reference does not speak to use of Vitamin D3 in the treatment of atopic or non-atopic conditions.
In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to a method of treating atopic or non-atopic conditions in a subject, comprising administering the claimed composition (Vitamin D3 and Clostridium butyricum), 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). While the level of skill in the art is high, the unpredictability of the art, lack of guidance, broad scope of the claims and poorly developed state of the art would require that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention. With regard to (4) the nature of the invention has been discussed above and (5) the state of the prior art has have been discussed above.  With regard to (6), the specification requires the skilled artisan to practice trial and error experimentation with respect to a method of treating atopic or non-atopic conditions in a subject, comprising administering the claimed composition (Vitamin D3 and Clostridium butyricum) as claimed.  Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered .
5.	Claims 1-4 are allowed.

6.	Claims 8-11 are not allowed.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645